SPEARS, Judge,
concurring.
I concur, although I do not share the view that there is almost no evidence to suggest that denial of discovery and a trial-like hearing was wrong. On the contrary, the record is replete with instances of indecision and foot dragging by the Department of Energy in its dealings with MGPC. In my opinion this was wrong — dead wrong — so I can understand the concerns of MGPC, as well as the frustrations the district judge must have experienced in hearing and deciding this case. Nevertheless, I agree, after a review of the 1,547 page record, and with the benefit of hindsight, that the conduct of the Department did not rise to the level necessary to justify judicial intervention of the administrative process.